NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       NOV 16 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

BARBARA ANN PRICE,                              No. 19-16749

                Plaintiff-Appellant,            D.C. No. 4:18-cv-02793-HSG

 v.
                                                MEMORANDUM*
BLUE AND GOLD FLEET,

                Defendant-Appellee.

                   Appeal from the United States District Court
                     for the Northern District of California
                 Haywood S. Gilliam, Jr., District Judge, Presiding

                          Submitted November 9, 2020**

Before: THOMAS, Chief Judge, TASHIMA and W. FLETCHER, Circuit Judges.

      Barbara Ann Price appeals pro se from the district court’s summary

judgment in her employment action alleging violations of Title VII and the Age

Discrimination in Employment Act (“ADEA”). We have jurisdiction under 28

U.S.C. § 1291. We review de novo. Am. Tower Corp. v. City of San Diego, 763



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
F.3d 1035, 1043 (9th Cir. 2014). We affirm.

      The district court properly granted summary judgment because Price failed

to raise a genuine dispute of material fact as to whether defendant’s legitimate,

nondiscriminatory reason for taking adverse action against Price was pretextual.

See Wallis v. J.R. Simplot Co., 26 F.3d 885, 888-91 (9th Cir. 1994) (burden-

shifting framework applies to discrimination claims under Title VII and the

ADEA; circumstantial evidence of pretext must be specific and substantial).

      We reject as unsupported by record Price’s contention that defendant failed

to engage in discovery in a proper manner.

      We do not consider matters not specifically and distinctly raised and argued

in the opening brief, or arguments and allegations raised for the first time on

appeal. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

      AFFIRMED.




                                          2                                       19-16749